Citation Nr: 1621487	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for basal cell carcinoma

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing in November 2013 before the undersigned.  A copy of the transcript is of record.    

In February 2014, the Board denied these claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, and in an October 2014 Order, the Court granted the parties' Joint Motion for Remand and remanded the matter to the Board for development consistent with the Joint Motion. 

In March 2015, the Board denied claims for service connection for COPD, prostate cancer, and basal cell carcinoma.  The Board also remanded claims for service connection for headaches, bilateral hearing loss, and tinnitus.  Service connection for bilateral hearing loss and tinnitus were subsequently granted in an April 2016 rating decision.  The Veteran has not filed any notice of disagreement with regard to those issues.  Therefore, they are not currently before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran appealed the March 2015 Board denial to the Court, and in a December 2015 Order, the Court granted the parties' Joint Motion and remanded the matter to the Board for development consistent with the Joint Motion. 

While the case was pending at the Court, the Agency of Original Jurisdiction (AOJ) completed development of the Veteran's claim for service connection for headaches, which the Board remanded in March 2015 and issued an April 2016 supplemental statement of the case.  Therefore, that issue is properly before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the October 2014 Joint Motion, the parties agreed that the Board did not provide adequate reasons and bases for relying upon the August 2012 VA headaches examination which concluded that the Veteran's headaches had resolved when there was subsequent evidence that they had not.  

In the December 2015 Joint Motion, the parties agreed that the August 2012 VA examinations for COPD, prostate cancer, and basal cell carcinoma were inadequate because the examiner noted that jet fuel exposure could cause certain symptoms but did not specifically discuss the Veteran's exposure or symptoms.  

In light of the December 2015 Joint Motion, the Board notes that the April 2016 VA headaches examiner did not adequately address the Veteran's jet fuel exposure as it relates to headaches.  

Remand is necessary in this case to obtain new opinions.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a medical doctor of COPD, prostate cancer, basal cell carcinoma, and headaches.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.  The examiner should provide all findings, including findings pertinent to the Veteran's exposure to jet fuel as it relates to his symptoms, along with a complete rationale for the opinions, in the examination report.  The examiner should provide opinions as to the following: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD began during active service, or is related to an incident of service, including exposure to jet fuel?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer began during active service, or is related to an incident of service, including exposure to jet fuel?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma began during active service, or is related to an incident of service, including exposure to jet fuel, or exposure to sunlight during service?

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches began during active service, or are related to an incident of service, including exposure to jet fuel?

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

